Title: From Thomas Jefferson to John Wayles Eppes, 19 January 1801
From: Jefferson, Thomas
To: Eppes, John Wayles



Dear Sir
Washington Jan. 19. 1801.

I wrote to you Dec. 23. via Petersburg, and to Maria Jan. 4. via City point. neither seems to have reached you Jan. 12. the date of your letter which came to hand yesterday. I answer it immediately according to my promise to Maria. and if mine be acknoleged as soon as you recieve it, we may hear from each other regularly every fortnight, as a letter is but 6 days going hence to Richmond, and 1. I presume thence to City point. but does the post go every day from Richmond to City point?—I am sorry you were disappointed in getting the negroes. Lilly hired but a single one. Richardson not one: and [I] have consequently been obliged to take from the nail-shop all able to cut in order to make the stipulated clearing for Craven. since that mr Randolph has by a great accident procured some, I know not how many. Powell was not at Monticello Jan. 10. the necessity of taking  away half the nailers makes it indifferent to me whether he goes till the first week of April. this may be as he chuses. but if he puts it off till then he must not fail a single day, as I shall be at home by our April court, & shall make a very short stay. this on the supposition that the issue of the election should fix me here. if such should be the issue, as soon as it is fixed, I shall write to you on the subject of the horses, to wit, Dr. Walker’s, Shore’s, and those of the […] particularly the carriage horse. as to the saddle horse, Colo. Hoomes has offered me one for 300. D. which he assures me is equal to Tarquin, and I believe I shall take him. I should still wish [for Haxall’s] if to be had at a [reasonable] price. I mention this subject now that you may keep your eye on those horses, or any others equal to them, in case I should want them. it will now be known in 3. weeks. time seems to operate in our favor by the manifestation of the public opinion [ & ] it’s influence on those of the Representatives whose minds are not as embittered by party passions as to lose sight of every thing else.—the Northern confederacy will I hope make England tractable towards us, and ease a part of the administration which gives more anxiety than all the rest.—my love to my dearest Maria. oh! for Fortunatus’s cap, that I might drop into your hermitage, and sweeten some of the comfortless moments of life. Health and sincere affection. Adieu.

Th: Jefferson

